SHORES, Justice.
On January 7,1983, this Court denied the petition for writ of certiorari, noting that the petitioner had not included with his petition to this Court a copy of his original petition for writ of error coram nobis filed in the trial court. See Ex parte Potter, 425 So.2d 451 (Ala.1983). The petitioner has now filed a motion to supplement his petition for certiorari to include a copy of his original petition for writ of error coram nobis.
*48This Court has already denied the writ, and this motion to supplement the petition is due to be stricken. Nevertheless, we note that we have examined the petition for writ of error coram nobis and find that it is not meritorious on its face. Therefore, even if, in denying the writ, we had reached the merits, we would have found no error on the part of the trial court in denying the petition for writ of error coram nobis without a hearing thereon.
MOTION STRICKEN.
TORBERT, C.J., and MADDOX, JONES and BEATTY, JJ., concur.